Case 1:17-cv-12125-NMG Document 81 Filed 04/12/21 Page 1 of 2

United States District Court
District of Massachusetts

 

United States of America et al.,
Plaintiffs,
Vv.

Civil Action No.

AthenaHealth, Inc., 17-12125-NMG

Defendant.

we ee eee ee eee ee ee ee eee ee ee

 

ORDER

GORTON, J.

Having considered the pending motion for a status
conference (Docket No. 74) and the joint status report (Docket

No. 75), this Court hereby directs that:

- all fee petitions by relators, if any, shall be filed on
or before Friday, April 16, 2020;

- oppositions by defendant, if any, shall be filed on or
before Friday, May 14, 2021; and

- reply memoranda by relators, if any, not to exceed 10

pages each, shall be filed on or before Friday, May 28,
2021.

No discovery with respect to the relators’ claims for

attorneys’ fees, expenses and or costs pursuant to 31 U.S.C.
Case 1:17-cv-12125-NMG Document 81 Filed 04/12/21 Page 2 of 2

§ 3730(d) (1) is deemed necessary and, accordingly, the motion

for a status conference (Docket No. 74) is DENIED.

So ordered.

DV ettrowik IDX.

Nathaniel M. Gorton
United States District Judge

Dated April/2, 2021
